Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 20 and 28 are objected to because of the following informalities:  
These claims are incomplete as they missed a period (.) at the end of the claim,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the automated recommendations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of “the automated recommendations” in the previous depending claim 1.  Thus for examination purposes, the examiner is considered the limitation as “automated recommendations”.  This rejection can be overcame by either amending limitation “the automated recommendations” as “automated recommendations” or changing the dependency of claim 4 to depend on either claim 2 or claim 3.
Claims 16 and 24 recite the limitation "the knowledge database" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of any “knowledge database” in the claims.  Thus for examination purposes, the examiner is considered the limitation as “a knowledge database”.
Claims {17-23} and {15-31} sets are depending on claims 16 and 24 respectively.  Thus, they are also rejected under the same rationale since these claims do not cure the deficiency as identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) {1-15}, {16-23}, and {24-31} sets are directed to a system, method, and non-transitory medium respectively which does fall within at least one of the four categories of patent eligible subject matter under step 1 of 101 analysis.  However, these claims are directed to a judicial exception as an abstract idea under the mental process and additionally the mathematical process without significantly more.  
In particular under step 2A Prong I (e.g. taking claim 16 as method claim analysis), the abstract idea limitations would be the limitations of “identifying a selected zone indicator…”, “selecting a subset of nodes…”, “calculating a data gravity index score…”, and “updating the knowledge database…”  These limitations are merely considered as the steps that can be done mentally in human mind with help of generic computer system as necessary wherein primarily it involves with observing, evaluation, and judgment which identifying an indicator, selecting a corresponding subset of nodes, calculating a data gravity index score, and update or changing the knowledge database.  In addition, the calculating limitation can be expressively/mathematically done (can be seen in dependent claims).  
The claim does include additional elements as the limitation “receiving information…data storage evidence” and “outputting the calculated data gravity index score” as identified under step 2A prong II and step 2B, however, these additional elements individually and/or as whole with other elements are not sufficient to amount to significantly more than the judicial exception because the elements of receiving information is merely considered as the pre-activity solution for gathering the necessary data for analysis which is insignificant solution and the step of outputting the calculated data gravity index score is merely considered as the post-activity solution for outputting the data such as displaying the data/information which is known as insignificant solution and does not integrated to any practical application.
All the dependent claims {2-15}, {17-23}, and {25-31} which depending on claims 1, 16, and 24 respectively are also rejected under 35 U.S.C. 101 as directing to the abstract idea as mental process or/and mathematical process as these claims merely elaborates the abstract idea limitations including further narrowing mathematically the evaluation/calculation step of the data gravity index score.

	Allowable Subject Matter
Claims 1-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph and under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance over the prior art:
Numerous found prior arts fail to disclose all the limitations as whole as seen in independent claims 1, 16, and 24.  In particular, the prior arts fail to disclose uniquely the receiving information about the nodes wherein the nodes being associated with: a network, mass data storage systems, data characteristics which include at least one of : data mass, data activity, bandwidth, or latency, data storage parameters, zone indicators, and IP addresses, identifying a selected zone indicator, selecting corresponding subset of the nodes based on the selected zone indicator, calculate the corresponding data gravity index score based on the selected zone indicator and data characteristics of each of the subset of node weighted according to a context, and then updating the knowledge database with the score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2022/0100625
U.S. Patent Application Publication No. 2021/0117425
U.S. Patent Application Publication No. 2020/0348662
U.S. Patent Application Publication No. 2019/0339687
U.S. Patent Application Publication No. 2012/0317167
U.S. Patent Application Publication No. 2010/0070448
U.S. Patent No. 11,452,032
U.S. Patent No. 11,449,743
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451